Citation Nr: 1137238	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than October 9, 2003, for the award of special monthly pension based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to September 1979.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Phoenix, Arizona, and San Diego, California.  The appellant's claim is now in the jurisdiction of the RO in Seattle, Washington.  

In February 2008, the appellant testified at a Board hearing at the Seattle RO.  In April 2008, the Board remanded the matter for due process considerations.  In a May 2009 decision, the Board granted an earlier effective date of October 24, 1991, for the award of nonservice-connected pension and an earlier effective date of October 9, 2003, for the award of special monthly pension based on the need for aid and attendance.

The appellant appealed the Board's May 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2010, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In a March 2010 order, the Court granted the motion, vacated that portion of the Board's May 2009 decision denying an effective date earlier than October 9, 2003, for the award of special monthly pension based on the need for aid and attendance, and remanded the matter to the Board for readjudication.  

In accordance with the directives of the joint motion, in July 2010, the Board remanded the matter to the RO for due process considerations, including adjudication of the appellant's allegations of clear and unmistakable error in February 1993 and October 1993 rating decisions denying special monthly pension based on the need for aid and attendance.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the record shows that in a March 2011 rating decision, the RO determined that the February 1993 and October 1993 rating decisions were not clearly and unmistakably erroneous in denying special monthly compensation based on the need for regular aid and attendance.  The appellant and his attorney were duly notified of the RO's decision and his appellate rights.  The record contains no indication that an appeal of either issue has been initiated.  Thus, such issues are not before the Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.101 20.200 (2011) (defining Board's jurisdiction).  


FINDINGS OF FACT

1.  In final February 1993, October 1993, December 1995, January 1997 and July 1998 rating decisions, the RO determined that the appellant was not entitled to special monthly pension based on the need for aid and attendance.

2.  The appellant's next application for special monthly pension based on the need for aid and attendance was received by VA on October 9, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 9, 2003, for the award of special monthly pension based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 5110(a), 5107 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

Because the matter at issue in this case concerns the effective date assigned following an award of special monthly pension, VCAA notice obligations were fully satisfied once special monthly pension was granted.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case shows that in May 2004, prior to the initial decision on the claim, VA duly notified the appellant of the information and evidence needed to substantiate and complete a claim for special monthly pension, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The evidence does not show, nor have the appellant or his attorney contended, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Again, neither the appellant nor his attorney has argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The appellant underwent medical examination in connection with his claim for special monthly pension.  38 C.F.R. § 3.159(c)(4) (2011).  Neither the appellant nor his attorney has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Given the nature of the issue on appeal and the currently evidence of record, the Board finds that an additional examination is not necessary.  

Finally, the Board observes that its now vacated May 2009 decision contained a detailed discussion regarding the VCAA.  Neither the joint motion for partial remand nor the Court's subsequent order contains any reference to VCAA deficiencies, either as to the adequacy of VA's compliance with the VCAA or with the Board's May 2009 discussion thereof.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA obligations, such would have been raised by the appellant's attorney before the Court.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

On October 24, 1991, the appellant's original application for nonservice-connected pension with aid and attendance benefits was received at the RO.  On the form, the appellant indicated that he had no income from any source and was unable to work due to an infection with brain damage.  

In support of his claim, the appellant submitted an October 1991 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, on which his physician noted that the appellant was status post August 1991 craniotomy for brain abscess with cognitive deficit.  With respect to the appellant's spine, trunk, and upper and lower extremities, the physician noted that the appellant had "no difficulty" and was "able to perform daily living skills" and was able to walk without the assistance of another person.  With respect to his brain abscess in the right parietal occipital area, the physician noted that the appellant had severe memory loss and required supervision at all times when leaving his unit to keep from getting lost, as he was not able to use cues such as signs or maps to assist himself.  He was also unable to remember where he was going or where he came from.  The diagnoses were status post craniotomy for brain abscess and cognitive deficit.  The examiner concluded that the appellant required the daily personal health care services of a skilled provider without which he would required hospital, nursing home, or other institutional care.  

Clinical record received in connection with the appellant's claim show that the appellant remained under evaluation following his August 1991 craniotomy.  In November 1991, he was noted to exhibit altered cognitive function although he remained independent in his activities of daily living, including taking himself to therapy and walking around the hospital.  In December 1991, the appellant continued to exhibit independence with activities of daily living, although he required occasional verbal cues to shower or change his clothes.  

In connection with his claim, the appellant was scheduled for a VA medical examination to be held in August 1992, but he failed to report without explanation.  

In a February 1993 rating decision, the RO denied special monthly pension benefits based on the need for aid and attendance.  The RO noted that although the appellant had submitted an October 1991 VA Form 21-2680, because the examination was one year old, an examination was necessary to determine his current status with respect to the need for aid and attendance.  Because the appellant had failed to report for that examination, the RO concluded that the record did not establish that he was so helpless as to require the regular aid and attendance of another person.  The appellant was advised that his claim would be reconsidered in the event he was willing to report for a VA examination.  

In a June 1993 statement, the appellant again requested VA benefits, stating that in the year since being released from the hospital, he had been unable to work due to memory problems.  He described himself as basically homeless and broke.  

In a July 1993 letter, the RO advised the appellant that arrangements were again being made for his physical examination.  He was advised that if he did not report for the examination, his claim may be disallowed.  In August 1993, the appellant again failed to report for the rescheduled VA medical examination without explanation.  

In an October 1993 rating decision, the RO again denied entitlement to special monthly pension.  The RO noted that the appellant had failed to appear for his scheduled VA examinations and the available record was inadequate to award the benefit sought.  The RO advised the appellant that if he made himself available for examination the claim would be reconsidered.  The appellant was notified of the RO's determination and his appellate rights in a December 1993 letter sent to his last known address, i.e. the address the appellant had listed on his most recent communication with VA.  See July 2004 letter outlining RO's efforts to provide correspondence to the appellant's most recent address of record.  A copy of the notification letter was also sent to the appellant's then-representative.  The appellant did not appeal within the applicable time period.  

In September 1995, the appellant again submitted an application for pension, stating that he had been unable to work since December 1991 due to a brain tumor.  In connection with his claim, the appellant was scheduled for a VA medical examination, but he failed to report without explanation.  

In a December 1995 rating decision, the RO denied entitlement to special monthly pension, noting that such entitlement was not shown by the evidence of record and the appellant had failed to report for the examination.  

In an October 1996 statement, the appellant requested reconsideration of his application for special monthly pension on the basis of the need for aid and attendance.  He noted that he was willing to report for any required examinations.  He acknowledged missing prior examination and indicated that it was due to memory loss.  

In December 1996, the appellant underwent VA general medical examination.  The diagnosis was status post cerebral abscess in 1991 with residual short and long term memory impairment, hearing and visual problems, disturbance of coordination and equilibrium, as well as incontinence of stool and urine.  The examiner also noted that the appellant reported usually losing his way when he went out due to memory disturbance.

Also in December 1996, the appellant underwent VA psychiatric examination.  The diagnosis was severe memory deficit and affective disturbance secondary to craniotomy and brain abscess.  The examiner concluded that the appellant was competent for VA purposes, although his competency may need reassessing in the future.  The examiner concluded that the appellant had the necessary judgment to care for himself adequately in a broad sense but was not employable due to the severity of his organic mental disorder.

In a January 1997 rating decision, the RO denied special monthly pension, finding that the evidence of record showed that the appellant was not confined to his immediate dwelling due to disability nor was he was unable to protect himself from the hazards of daily life due to disability.  In an April 1997 rating decision, after reconsidering the appellant's claim after the receipt of additional evidence, the RO again denied special monthly pension.  

In March 1998, the appellant again requested special monthly pension, stating that his disabilities were so severe that he needed assistance with activities of daily living.  

In connection with his claim, the appellant underwent VA aid and attendance examination in June 1998.  The diagnoses were residuals of brain abscess, poor vision and hearing, history of left hemianopsia, anosmia, possible bilateral carpal tunnel syndrome, tinnitus, poor memory and history of mild loss of equilibrium, bowel/bladder incontinence, and organic brain syndrome.  The examiner concluded that the appellant required the personal health care services of a skilled provider and that without the help of a friend with whom the appellant was now living, he would probably be in a nursing home.  

In a July 1998 rating decision, the RO awarded special monthly pension based on being housebound, effective March 26, 1998, the date of receipt of his claim.  The RO denied special monthly pension based on the need for aid and attendance, finding that the appellant was not blind or in a nursing home, nor did he require aid and attendance to perform activities of daily living.  In a July 1998 letter sent to his most recent address of record, the appellant was notified of the RO's determination and his appellate rights but he did not appeal the RO's determination.  He does not contend otherwise.  

Between July 1998 and April 2003, the appellant corresponded with VA on multiple occasions regarding his receipt of nonservice-connected pension, including submitting Financial Status Reports as well as correspondence regarding a waiver of a pension overpayment caused by his failure to report wage income.  He did not refer to the issue of entitlement to special monthly pension based on the need for aid and attendance.  

In a letter received on October 9, 2003 letter, the appellant's then-attorney submitted a letter indicating, inter alia, that the appellant wished to file a "Notice of Disagreement" with the October 1993 rating decision denying special monthly pension based on the need for aid and attendance.  

In support of his "Notice of Disagreement" the appellant's attorney submitted a VA Form 21-2680 reflecting that in December 2003, the appellant had been examined by a nurse practitioner who diagnosed the appellant as having residuals of a brain injury.  The nurse practitioner concluded that as a result of deficits from his brain injury, the appellant required the daily personal health care services of a skilled provider without which the appellant would required hospitalization, nursing home, or other institutional care.  

In May 2004, the appellant underwent VA medical examination,  The diagnoses included dementia secondary to brain abscess and poor vision.  The examiner concluded that the appellant required the services of a skilled health care aide, without which he would require hospital, nursing home or other institutional care.

In a July 2004 rating decision, the RO granted special monthly pension based on the need for aid and attendance effective December 16, 2003, the date of the RO determined that the medical evidence showed that the appellant met the criteria for that benefit.  As set forth above, in a May 2009 decision, the Board assigned an earlier effective date of October 9, 2003, for the award of special monthly pension based on the need for aid and attendance, corresponding to the date of receipt of his claim.

The appellant has appealed the effective date assigned by the RO.  He initially argued that an earlier effective date is warranted, as he was not properly notified of the October 1993 rating decision and it had therefore not become final.  See e.g. August 2004 letter from appellant's former attorney.  More recently, he has submitted two additional theories of entitlement.  First, he argued that an earlier effective date is warranted based on clear and unmistakable error in February 1993 and October 1993 rating decisions.  Second, he has argued that an earlier effective date is warranted under a theory of equitable tolling.  Specifically, he contends that "his failure to file timely [notices of disagreement]" with February and October 1993 rating decisions, as well as determinations in December 1995, January 1997, April 1997, and July 1998, was the direct result of his cognitive impairment," warranting the application of the doctrine of equitable tolling.  See February 2010 joint motion at 2-3.  


Applicable Law

Pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011).  

An increased rate of pension is provided to a veteran in need of regular aid and attendance.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2011).  A person shall be considered to be in need of regular aid and attendance if such person (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b) (2011).

In determining the need for aid and attendance, the following will be accorded consideration:  inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 CFR § 3.352(a) (2011). 

In general, the effective date of an award of compensation or pension based on an original claim, a claim reopened after final disallowance, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2011).

The effective date of an award of disability pension is the date of receipt of the application therefor.  38 U.S.C.A. § 5110(b)(3)(A) (West 2002); 38 C.F.R. § 3.400(b)(1) (2011).  If, however, within one year from the date on which the veteran became permanently and totally disabled, he or she files a claim for a retroactive award and establishes that disability prevented application for pension for a period of at least 30 days beginning on the date on which the veteran became permanently and totally disabled, the effective date of an award of pension may be effective the date of receipt of the application or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 U.S.C.A. § 5110(b)(3)(A),(B) (West 2002); 38 C.F.R. § 3.400(b)(1)(ii)(B) (2011).  

Awards of special monthly pension based on the need for aid and attendance are effective the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(1) (2010).  If an award of pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim based on an application for a retroactive award, any additional pension payable by reason of need for aid and attendance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Id.  


Analysis

The appellant seeks an effective date earlier than October 9, 2003, for the award of special monthly pension based on the need for aid and attendance.  He essentially argues that he is entitled to an effective date of October 24, 1991, the date of receipt of his original application for nonservice-connected pension with aid and attendance.  After carefully considering the appellant's contentions in light of the record on appeal, the Board finds no basis upon which to award an earlier effective date.  

As set forth in detail above, the appellant did, indeed, submit a claim for pension with aid and attendance benefits in October 1991.  Although pension has been awarded from that date, the appellant's claim for special monthly pension based on the need for aid and attendance was denied by the RO in February 1993, October 1993, December 1995, January 1997 and July 1998 rating decisions based on a finding that the appellant did not meet the eligibility criteria for special monthly pension based on the need for aid and attendance.  The appellant did not appeal these decisions within the applicable time period.  Thus, they are final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Here, the Board notes that it has considered the appellant's contention to the effect that an earlier effective date is warranted as the October 1993 rating decision denying special monthly pension based on the need for aid and attendance remained pending absent appropriate notification.  Even assuming arguendo that VA failed to provide sufficient notice of the October 1993 rating decision, however, the subsequent final July 1998 rating decision again denying special monthly pension based on the need for aid and attendance extinguished the original claim.  See Williams v. Peake, 521 Fed. 3d. 1348 (Fed. Cir. 2008) (holding that a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim).  Again, the appellant did not appeal the July 1998 rating decision and he does not contend otherwise.  Thus, the July 1998 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

The Board also notes that there are exceptions to the rule of finality and application of res judicata within the VA adjudication system.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In this case, the appellant has argued that an earlier effective date is warranted based on clear and unmistakable error in the February 1993 and October 1993 rating decisions denying special monthly compensation based on the need for regular aid and attendance.  

As set forth above, however, in a March 2011 rating decision, the RO determined that the February 1993 and October 1993 rating decisions denying special monthly compensation based on the need for regular aid and attendance were not clearly and unmistakably erroneous.  The appellant and his attorney were duly notified of the RO's decision and his appellate rights.  The record contains no indication that an appeal of either issue has been initiated.  Thus, such issues are not before the Board and do not provide a basis upon which to award an earlier effective date in this appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.101 20.200 (2011) (defining Board's jurisdiction).  

Absent a showing of clear and unmistakable error, the decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2011); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Again, as set forth above, following the final July 1998 rating decision denying special monthly pension based on aid and attendance, the appellant's next claim for that benefit was received by VA on October 9, 2003, the effective date currently assigned.  He does not contend otherwise.  Neither the appellant nor his attorney has pointed to any earlier communication of record evidencing a belief in entitlement to aid and attendance benefits or otherwise constituting a claim for that benefit.  See 38 C.F.R. §§3.1, 3.151 (2011).  The effective date of October 9, 2003, corresponds to applicable legal criteria providing that the effective date of an award of special monthly pension based on the need for aid and attendance is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(1)(ii), 3.401(a)(1) (2010).  The Board notes that although its May 2009 decision awarded the appellant pension benefits from October 24, 1991, because this award was not based on an application for a retroactive award under 38 U.S.C.A. § 5110(b)(3)(A),(B) (West 2002), an earlier effective date for aid and attendance benefits is not warranted.  

In reaching its decision, the Board has also considered the appellant's contentions to the effect that equitable tolling should be applied.  Specifically, he argues "his failure to file timely [notices of disagreement]" with February and October 1993 rating decisions, as well as determinations in December 1995, January 1997, April 1997, and July 1998, was the direct result of his cognitive impairment," warranting the application of the doctrine of equitable tolling.  See February 2010 joint motion at 2-3.  

After carefully considering this issue, the Board finds that an earlier effective date based on equitable tolling is not warranted.  First, the Board notes that even assuming arguendo that the appellant's "failure to file timely [notices of disagreement]" with February 1993, October 1993, December 1995, January 1997, April 1997, and July 1998 rating decisions was the direct result of his cognitive impairment, as he contends, such would not warrant equitable tolling of the filing periods for the notice of disagreement.  The U.S. Court of Appeals for Veterans Claims has made clear that where, as here, an appellant fails to file a notice of disagreement, as opposed to filing an untimely or defective notice of disagreement, the doctrine of equitable tolling does not apply.  McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) (noting that "the Court has been unable to find any case where equitable tolling was applied to performing an action on a timely basis where the action had not ultimately been performed"); see also Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990) (noting that equitable tolling is allowed, inter alia, where "the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period"). 

Moreover, although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing a notice of disagreement is not subject to equitable tolling.  

In Henderson ex rel. Henderson v. Shinseki  131 S.Ct. 1197, 1198 (2011), the U.S. Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  

The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2010).  

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2002).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1) (West 2002).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2002).  

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD:  "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").  In light of the Court's discussion in Percy, the Board finds that the filing of a notice of disagreement is jurisdictional and thus not subject to the equitable tolling doctrine.  For the reasons discussed above, therefore, the Board finds no basis upon which to assign an effective date earlier than October 9, 2003, based on the appellant's equitable tolling arguments.  








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than October 9, 2003, for the award of special monthly pension based on the need for aid and attendance is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


